In an action to recover damages for personal injuries, the defendant Star Time Dance & Performing Arts Center appeals from an order of the Supreme Court, Kings County (Schmidt, J.), dated March 20, 2000, which denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint is dismissed insofar as asserted against the appellant, and the action against the remaining defendant is severed.
The plaintiff, a tap dancing student who was injured while tap dancing at the appellant’s premises, had taken weekly lessons for approximately 15 years before the accident. She was sufficiently experienced to appreciate and consent to the risks associated with tap dancing on a floor that she admittedly knew was slippery before the accident. Therefore, summary judgment should have been awarded to the appellant (see, Morgan v State of New York, 90 NY2d 471; Maddox v City of New York, 66 NY2d 270; Cole v New York Racing Assn., 24 AD2d 993, affd 17 NY2d 761). Bracken, Acting P. J., Altman, Goldstein and McGinity, JJ., concur.